Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/23/2021 has been entered.

Response to Arguments
Applicant's arguments filed7/22/2021 have been fully considered but they are not persuasive.
According to page 8, Applicant's argument with respect to the prior art Bulea does not disclose the amended limitation according to claims 1 and 11, "in a listed order of the third electrode, the sixth electrode, the fourth electrode, the fifth electrode, and the seventh electrode", is not persuasive.
Although, Bulea does not mention on “in a listed order of the third electrode, the sixth electrode, the fourth electrode, the fifth electrode, and the seventh electrode”.  However, Bulea discloses in Fig. 10 that electrodes 3 and 4 are facing electrode 1 and electrodes 5 and 6 are facing electrode 2.  The arrangement of electrodes 1-6 in a listed order that allows the electrode 4 facing the electrode 1 is connected to electrode 5 facing the 2 electrode (see Fig. 10).  Thus, Examiner reasoning the claim limitation similar to Applicant’s specification of Fig. 3 that the connection of electrode 4 “b113” facing electrode 1 “a11” is being connected to electrode 5 “b121” facing electrode 2 “a12”. 

    PNG
    media_image1.png
    866
    974
    media_image1.png
    Greyscale

Therefore, it would have been obvious as shown in Fig. 10 as an alternative of having the arrangement of electrodes 3, 6, 4, 8, 7, and 5 of Fig. 13, in order to reduce the number of traces and/or electrodes required to sense the position of input object within the sensing region without affecting the accuracy and repeatability of the acquired positional data.
Thus, obvious that Bulea teaches the limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulea et al. (US# 9,081,453 hereinafter Bulea).
Referring to claim 1, Bulea teaches a touch panel (touch input device 100 with panel sensing region 120; Col. 5 lines 51-67, Fig. 1), comprising:
a first set of electrodes (802A, 802B, 802C, 802D; see Fig. 13 below) including a first electrode and a second electrode sequentially arranged in a first direction (802A, 802B arrange in vertical direction as 1st and 2nd electrodes; Fig. 13); and
a second set of electrodes including a third electrode, a sixth electrode, a fourth electrode, a fifth electrode, and a seventh electrode sequentially arranged in the first direction (pluralities of electrodes 1301,1302,1303, and etc. as being marked as 3, 6, 4, 8, 7,5 arranged in the vertical direction; see Fig. 13),
wherein the third electrode (3, see Fig. 13) and the fourth electrode (4, see Fig. 13) face the first electrode (1, see Fig. 13) in a second direction crossing the first direction (3 and 4 electrodes face electrode 1 in the vertical direction; see Fig. 13), the fifth electrode (5; see Fig. 13) faces the second electrode (2, see Fig. 13) (electrode 5 faces electrode 2; see Fig. 13) in the second direction, and the fourth electrode (4, see Fig. 13) is electrically connected to the fifth electrode (5, see Fig. 13) (electrode 4 is being connected to electrode 5; see Fig. 13).

    PNG
    media_image2.png
    750
    1024
    media_image2.png
    Greyscale

Although, Bulea does not mention on “in a listed order of the third electrode, the sixth electrode, the fourth electrode, the fifth electrode, and the seventh electrode”.  However, Bulea discloses in Fig. 10 that electrodes 3 and 4 are facing electrode 1 and electrodes 5 and 6 are facing electrode 2.  The arrangement of electrodes 1-6 in a listed order that allows the electrode 4 facing the electrode 1 is connected to electrode 5 facing the 2 electrode (see Fig. 10). Thus, Examiner reasoning the claim limitation similar to Applicant’s specification of Fig. 3 that the connection of electrode 4 “b113” facing electrode 1 “a11” is being connected to electrode 5 “b121” facing electrode 2 “a12”.

    PNG
    media_image3.png
    678
    762
    media_image3.png
    Greyscale

Therefore, it would have been obvious as shown in Fig. 10 as an alternative of having the arrangement of electrodes 3, 6, 4, 8, 7, and 5 of Fig. 13, in order to reduce the number of traces and/or electrodes required to sense the position of input object within the sensing region without affecting the accuracy and repeatability of the acquired positional data.
Referring to claim 2, Bulea teaches the sixth electrode (6, see Fig. 13) is disposed between the third electrode (3, see Fig. 13 above) and the fourth electrode (4, see Fig. 13) and faces the first electrode in the second direction (electrode 6 is between the electrodes 3 and 4; Fig. 13), and the seventh electrode (7, see Fig. 13) faces the second electrode (2, see Fig. 13) in the second direction and is electrically connected to the sixth electrode (6, see Fig. 13) y (electrode 6 is electrically connected to electrode 7; see Fig. 13). 
Referring to claim 3, Bulea teaches wherein: the second set of electrodes further includes an eighth electrode (8, see Fig. 13) which faces the second electrode (2, see Fig. 13) in the second direction and is electrically connected to the third electrode (3, see Fig. 13) (electrode 8 is electrically connected to the electrode 3; see Fig. 13).
Referring to claim 4, Bulea teaches further comprising: a first wire electrically connected to the first electrode and disposed at a first side of the first set of electrodes (the electrode 802A (1) with left side line connection; see Fig. 13). Although, Bulea does not mention on a second wire electrically connected to the second electrode and disposed at a second side of the first set of electrodes opposite to the first side. However, Bulea discloses the next electrodes 802A in the column down with right side line 1203 connection is opposite to the left side line 1203 of the left side electrode 802A on top (see Figs. 12A-12B).

    PNG
    media_image4.png
    600
    881
    media_image4.png
    Greyscale


Referring to claim 5, Bulea teaches further comprising: a third wire electrically connecting the fourth electrode and the fifth electrode; and
a fourth wire electrically connecting the sixth electrode and the seventh electrode, wherein the third wire is shorter than the fourth wire (wire connection between electrodes 4 and 5 is shorter than wire connection between electrodes 6 and 7; see Fig. 13). 
 
    PNG
    media_image5.png
    284
    974
    media_image5.png
    Greyscale

Referring to claim 6, Bulea teaches further comprising: a fifth wire electrically connecting the third electrode and the eighth electrode (wire connection between electrodes 3 and 8; see Fig. 13 below): 

    PNG
    media_image6.png
    309
    974
    media_image6.png
    Greyscale

Although, Bulea does not mention wherein the fifth wire is longer than the fourth wire. However, Bulea discloses in Figs. 12A-12B different alternative arrangement of electrodes will result in different length of wire connections comparing to Fig. 13 (see Figs. 12A-12B).

    PNG
    media_image7.png
    225
    975
    media_image7.png
    Greyscale

Therefore, it would have been obvious as shown in Figs. 12A-12B having different alternative arrangement of electrodes will result in different length of wire connections comparing to Fig. 13, in order to reduce the number of traces and/or electrodes required to sense the position of input object within the sensing region without affecting the accuracy and repeatability of the acquired positional data.
Referring to claim 7, Bulea teaches wherein: the first set of electrodes further includes a ninth electrode (9, see Fig. 13), wherein the second electrode (2, Fig. 13) is disposed between the first electrode (1, Fig. 13) and the ninth electrode (electrode 2 is between electrodes 1 and 9; see Fig. 13), and the second set of electrodes further includes a tenth electrode (10; Fig. 13) which faces the ninth electrode (9; Fig. 13) in the second direction and is electrically (electrodes 10 is being connected to electrode 8; see Fig. 13).

    PNG
    media_image8.png
    337
    974
    media_image8.png
    Greyscale

Referring to claim 8, Bulea teaches wherein: the second set of electrodes further includes an eleventh electrode (11; Fig. 13) which faces the ninth electrode (9; Fig. 13) in the second direction and is electrically connected to the fifth electrode (5, Fig. 13) (electrode 11 is being connected to electrode 5; see Fig. 13).
Referring to claim 9, Bulea teaches further comprising: a sixth wire electrically connecting the eighth electrode and the tenth electrode (wire connection between electrodes 8 and 10; see Fig. 13); and
a seventh wire electrically connecting the fifth electrode and the eleventh electrode (wire connection between electrode 5 and electrode 11; see Fig. 13).
Although, Bulea does not mention wherein the sixth wire is shorter than the seventh wire. However, Bulea discloses in Figs. 12A-12B different alternative arrangement of electrodes will result in different length of wire connections comparing to Fig. 13 (see Figs. 12A-12B).

    PNG
    media_image9.png
    269
    974
    media_image9.png
    Greyscale

Therefore, it would have been obvious as shown in Figs. 12A-12B having different alternative arrangement of electrodes will result in different length of wire connections comparing to Fig. 13, in order to reduce the number of traces and/or electrodes required to sense the position of input object within the sensing region without affecting the accuracy and repeatability of the acquired positional data.
Referring to claim 10, Bulea teaches wherein: the third wire, the fourth wire, and the fifth wire are disposed at a first side of the second set of electrodes, and the sixth wire and the seventh wire are disposed at a second side of the second set of electrodes opposite to the first side (see Figs. 12A-12B).
Referring to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Bulea teaches a display device (display 100; Fig. 1), comprising: a display panel (panel sensing region 120; Fig. 1) including pixels;
a touch sensing unit including touch sensors (panel sensing region 120 via processing system; Fig. 1, Col. 6 lines 57-67);
a display controller controlling the display panel (processing system 110 is shown as part of the input device 100. The processing system 110 is configured to operate the hardware of the input device 100 to detect input in the sensing region 120.; Fig. 1, Col. 6 lines 57-67); and 
a touch sensor controller controlling the touch sensing unit (processing system 110 is shown as part of the input device 100. The processing system 110 is configured to operate the hardware of the input device 100 to detect input in the sensing region 120.; Fig. 1, Col. 6 lines 57-67).
Referring to claims 12-20, the claims are interpreted and rejected for the same reason as set forth in claims 2-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624                                                           

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624